The motion for the appointment of a special master in this case is granted; and Charles W. Bunn, Esq., of St. Paul, State of Minnesota, is appointed special master in this cause, with power to summon witnesses, issue subpoenas, and to take such testimony as may be introduced and such as he may deem necessary to call. The master is directed to make findings of fact and conclusions of law, and to submit the same to this Court with *524all convenient speed, together with his recommendations for a decree. The findings, conclusions, and recommendations of the special master shall be subject to consideration, revision, or approval by the Court.
Mr. Bentley W.. Warren submitted the motion for defendant.